                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Tony Dejuan Jackson, Plaintiff, & Jail House
Lawyer, Other Similarly Situated Prisoners At
Stillwater Correctional Facility & Other
Similarly Situated Prisoners At Rush City
Correctional Facility & All Other Minnesota
Correctional Facilities & Contracted Half Way
Housing, & Minnesota Association of
Community Corrections Act Counties County
Jails,

              Plaintiff,

v.                                                       Case No. 19-cv-2612 (JNE/LIB)
                                                         ORDER
Tim Walz, et al.,

              Defendants.

       This matter is before the Court on a Report and Recommendation (“R&R”) by the

Honorable Leo I. Brisbois, United States Magistrate Judge, dated February 19, 2020.

Plaintiff filed this case on behalf of himself and other similarly situated inmates against

public officials, private individuals, public agencies, and private entities. The magistrate

judge conducted a pre-service screening of the complaint under 28 U.S.C. § 1915A(a)

and recommended that the complaint be dismissed for failure to state a claim. See 28

U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 8(a)(2).

       Plaintiff objected to the R&R and the Court has reviewed the R&R de novo. 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3). The complaint and

objections rely on generalized allegations and conclusory statements that do not state a




                                              1
claim for relief. Therefore, the Court adopts the R&R and accepts its recommended

disposition.

       Additionally, on March 19, 2020, Plaintiff filed a motion for a temporary

restraining order requiring the State of Minnesota to mandate prison population limits and

prisoner releases to protect prisoners from the novel coronavirus pandemic (COVID-19).

The motion is denied as moot because, with this order, the Court has dismissed this case. 1

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.      Plaintiff’s Complaint [ECF Nos. 1, 2] is DISMISSED WITHOUT
               PREJUDICE.

       2.      Plaintiff’s Application to Proceed in the District Court Without Prepaying
               Fees or Costs [ECF No. 3] is DENIED AS MOOT.

       3.      Plaintiff’s Motion for Appointment of Counsel [ECF No. 4] is DENIED AS
               MOOT.

       4.      Plaintiff’s Motion to Enjoin Exhibits from Previously Filed Civil Cases
               [ECF No. 5] is DENIED AS MOOT.

       5.      Plaintiff’s Motion Requesting that the Court Except [sic] Newly Produced
               Direct Evidence [ECF No. 17] is DENIED AS MOOT.

       6.      Plaintiff’s Motion Requesting Emergency Preliminary Injunction Court
               Orders [ECF No. 20] is DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 24, 2020
                                                           s/ Joan N. Ericksen
                                                           JOAN N. ERICKSEN
                                                           United States District Judge
1
 The injury claimed in a party’s motion for a preliminary injunction must relate “to the conduct
asserted in the complaint.” Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per curiam).
Because Plaintiff’s motion is related to the effects of COVID-19, which are not mentioned in his
complaint, the Court notes that this case is not an appropriate vehicle for Plaintiff’s motion.


                                               2
